— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s request for accidental disability retirement benefits.Respondent Comptroller was presented with conflicting medical opinions as to whether the injury to petitioner’s hand permanently disabled her from returning to her job as a mental hygiene therapy aide. The physician testifying for respondent State and Local Employees’ Retirement System stated that although there would be some "permanent residual weakness” in petitioner’s thumb, the strength in her uninjured fingers could be regained by exercise and the weakness would not be "prohibitive to the type of work she engaged in”. It was for the Comptroller to resolve any conflicts in the medical evidence (see, Matter of Ramseur v Regan, 154 AD2d 869) and he was free to accord more weight to the opinion of one physician over another (see, Matter of McGrath v Regan, 109 AD2d 1007). Because there is substantial evidence in the record to support the determination denying *905petitioner’s application for accidental disability retirement benefits, it must be upheld (see, Matter of Clay v Regan, 90 AD2d 625). Petitioner’s remaining contentions have been considered and rejected as unpersuasive.Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.